Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. PCT/US2017/051936 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Furthermore, Applicant has claimed priority to PCT/US2017/051936 as both a continuation and a continuation-in-part.
Applicant’s attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq. Applicant should correct the ADS to correctly claim priority to PCT/US2017/051936 as a continuation-in-part.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 



An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: a first wireless module for establishing, an authentication module that manages, and a data security module that manages in claim 40. In this case, the first wireless module is being interpreted for example, as 24 in Figures 2 and 3. The examiner was unable to determine the corresponding structure or an algorithm for the specialized function of the authentication module and the data security module. See the rejection below under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 40-59 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites the limitation "based on its security authentication” in lines 10 and 11. It is unclear whether this security authentication is the same authentication described in lines 8 and 9. For purposes of examination, the examiner will treat the authentication as the same authentication described in lines 8 and 9.
Claim 40 recites, an “authentication module” and a “data security module” which has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, f), thereby incorporating the structure disclosed in the specification that performs a given function to the claim (Please see explanation above). After reviewing the specification, the examiner was not able to find a corresponding structure that performs these given functions. Therefore, the claim is rendered indefinite. See In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc).
Claims 41-59 are also rejected because they depend on a claim that is indefinite and do not clarify the indefinite portions of the claim.
Claim 40 recites, wherein the first wireless module receives input entered on or using one or more coupled PDDs. It is unclear whether these coupled PDDs are the same as the wireless coupled PDDs described in claim 40. Therefore, this limitation is indefinite.
Claim 58 discloses a power source that charges the WWPS. A power source was already previously defined in claim 40. For purposes of examination, the examiner will assume Applicant is referring to a power source contained in the companion device.
Claim 59 recites, a personal display device… separate from the WWPS and functions as a graphic display. These limitations were previously described in claim 40. 
Claim 59 also recites a wirelessly coupled WWPS which was also previously defined in claim 40.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 40-54 and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0265533 A1 to TRAN in view of US 2010/0058480 A1 to HEDBERG et al.
Regarding Claim 40, Tran discloses A Wearable Wireless Personal Server (WWPS) comprising a case or shell in a form factor that can be securely worn on or attached to a user's body and houses the components of the WWPS (para 0041 -- wearable device can be wristwatch); 
a first wireless module for establishing a direct wireless connection and communication with one or more wirelessly coupled Personal Display Devices (PDDs) wherein a PDD is in its own physical enclosure, is physically separate from the WWPS and functions as a graphic display and/or input device for the wirelessly coupled WWPS (para 0009 -- patient interface on user computer for accessing patient information, can be touchscreen; para 0228 -- antenna, can communicate with another computer or user); 
a memory module that stores personal or sensitive information of the user and the programs to be executed by the processor to implement the functions of the WWPS (para 0009 -- can execute computer readable code; para 0229 -- RAM/ROM; para 0291 -- memory can store patient information); 
a processor that serves the information stored in the memory module for display on one or more PDDs wirelessly coupled with the WWPS through the first wireless module (para 0009 -- processor can execute computer readable code); and 
a power source (para 0219 -- device uses power).  
Although Tran does not specifically disclose an authentication module that manages the wireless pairing with and authentication of one or more PDDs; a data security module that manages what information can be sent to and/or accepted from a PDD based on its security authentication, these limitations are considered obvious over Hedberg. 
In particular, Hedberg discloses an authentication module that manages the wireless pairing with and authentication of one or more PDDs (para 0086 -- user credentials in IMDB; para 0087 -- user credentials used to authenticate with other devices); and a data security module that manages what information can be sent to and/or accepted from a PDD based on its security authentication (para 0081 -- device determines what type of information to send).
(Hedberg, para 0006). Such limitations help manage sensitive data contained in devices connected to and worn by users (Hedberg, para 0010). 
Regarding Claim 41, Tran and Hedberg disclose the Wearable Wireless Personal Server in claim 40. Tran further discloses wherein the case or shell in the form factor of a bracelet worn on a wrist of a user (para 0044).  
Regarding Claim 42, Tran and Hedberg disclose the Wearable Wireless Personal Server in claim 40. Tran further discloses wherein the processor further processes stored or received information on the processor before serving for display on one or more PDDs wirelessly coupled with the WWPS through the first wireless module (para 0291 -- wearable device stores patient data, data is then accessible to other users, such as physician (before serving for display)).  
Regarding Claim 43, Tran and Hedberg disclose the Wearable Wireless Personal Server in claim 40. Tran further discloses wherein the first wireless module receives input entered on or using one or more coupled PDDs and provides the received input as user input to the WWPS (para 0289 -- clinician can change or initiate monitoring functions on computer).  
Regarding Claim 44, Tran and Hedberg disclose The Wearable Wireless Personal Server in claim 40. Tran further discloses further comprising a wireless networking module for establishing connectivity to a local and/or wide area network to support data communication needs of the WWPS and/or one or more PDDs wirelessly coupled with the WWPS through the first wireless module (para 0230 -- can connect to wide area network to communicate).  
Regarding Claim 45, Tran and Hedberg disclose The Wearable Wireless Personal Server in claim 44. Tran further discloses wherein the processor executes one or more application programs stored in the memory module wherein the connection to a wireless network is provided by the wireless networking module, and the visual display of the one or more executing application programs is provided by one or more PDDs wirelessly coupled with the WWPS through the first wireless module (para 0009 -- can execute computer readable code; para 0219 -- medical information can be viewed by physician using computer).  
Regarding Claim 46, Tran and Hedberg disclose The Wearable Wireless Personal Server in claim 40. Tran further discloses further comprising a Wireless Personal Area Network (WPAN) module to provide network connectivity, processing, analysis, and/or storage to one or more personal devices that a user carries on or embedded in his body (Fig. 6B depicting mesh network with wearable device; para 0038 -- examples of devices on mesh network can be thermometer, oximeter, ECG, body fat monitor, etc.; para 0230 -- watch part of a mesh network that can include other sensors and devices).  
Regarding Claim 47, Tran and Hedberg disclose the Wearable Wireless Personal Server in claim 46. Tran further discloses wherein the one or more personal device is a physiological signal sensor, a health or activity monitors, a drug delivery pump, a device that produces an output signal, or a wireless headset (para 0038 -- examples of devices on mesh network can be thermometer, oximeter, ECG, body fat monitor, etc.).  
Regarding Claim 48, Tran and Hedberg disclose the Wearable Wireless Personal Server in claim 40. Tran further discloses further comprising one or more input and/or output module embedded in the case or shell (Fig. 6A -- display 1382 and other input/output buttons 1384, 1386, 1388, 1390; see also para 0228).  
Regarding Claim 49, Tran and Hedberg disclose Wearable Wireless Personal Server in claim 48. Tran further discloses wherein the one or more input or output module is a touchscreen, a microphone, a gesture sensor, physiological signal sensor, a health or activity monitor, a display screen, a speaker, a tactile output device, a drug delivery pump, or a device that produces a signal that causes an action (para 0038 -- examples of devices on mesh network can be thermometer, oximeter, ECG, body fat monitor, etc.).
Regarding Claim 50, Tran and Hedberg disclose The Wearable Wireless Personal Server in claim 40. Tran further discloses wherein the security module encrypts the information stored in the WWPS (para 0009 -- data on wristwatch can be encrypted for privacy).  
Regarding Claim 51, Tran and Hedberg disclose the Wearable Wireless Personal Server in claim 40. Hedberg further discloses wherein the security module uses biometric recognition to recognize that it is being worn by its registered owner (para 0112 -- if device not connected to correct user, will be locked).  
Regarding Claim 52, Tran and Hedberg disclose the Wearable Wireless Personal Server in claim 40. Hedberg further discloses wherein the security module monitors one or more biometric or physiological signals of the (para 0112 -- if device not connected to correct user, will be locked).
Regarding Claim 53, Tran and Hedberg disclose The Wearable Wireless Personal Server in claim 52. Hedberg further discloses wherein the security module further causes one or more actions to be activated once a removal is detected to maintain the security of the owner's data (para 0112 -- if device not connected to correct user, will be locked).  
Regarding Claim 54, Tran and Hedberg disclose the Wearable Wireless Personal Server in claim 40. Tran further discloses wherein the security module detects close proximity, motion, gesture, physical contact or a combination to initiate a pairing process (para 0230 -- WAN; para 0234 -- Bluetooth; Devices communicate via these protocols once they are proximate to each other).  
Regarding Claim 59, Tran and Hedberg disclose a system comprising the Wearable Wireless Personal Server of claim 40. Tran further discloses and a Personal Display Device (PDD) providing visual display for the wirelessly connected Wireless Wearable Personal Server (WWPS), wherein the PDD comprises an embedded first wireless module for communication with a coupled WWPS; a graphic display control and processing module; a memory module; a power source; and a display screen, wherein the PDD is in its own physical enclosure separate from the WWPS and functions as a graphic display and input device for a wirelessly coupled WWPS wherein the data for the graphic display is served by the WWPS through the first wireless module (para 0009 -- patient interface on user computer for accessing patient information, can be touchscreen; para 0228 -- antenna, can communicate with another computer or user).

Claims 55-57 are rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Hedberg, and further in view of US 2012/0208463 A1 to CAUSEY et al.
Regarding Claim 55, Tran and Hedberg disclose the Wearable Wireless Personal Server in claim 40. Although neither specifically discloses wherein the security module monitors the idle time of interaction with a coupled PDD, the distance of separation between the WWPS and a coupled PDD, or status of the direct wireless connection with a couple PDD, and initiates unpairing with the PDD when a condition is met.  
(para 0009 -- checks distance between two devices; para 0010 -- can disable functions of device when distance is greater than certain amount; para 0056 -- can lock user interface to prevent wireless connection).
Therefore, at the time of the invention, it would have been obvious for one of ordinary skill in the art to modify the WWPS of Tran and Hedberg to include taking a security action if a condition is met, in order to protect information from unauthorized access, particularly in instances when the device is lost. Such limitations ensure that personal valuable information is kept secure (Causey, para 0005-0006).
Regarding Claim 56, Tran and Hedberg disclose the Wearable Wireless Personal Server in claim 40. Although neither specifically discloses wherein the security module causes a command to be sent to the PDD to complete a clean-up action, these limitations are considered obvious over Causey (para 0091 -- can obfuscate data if distance larger than threshold).  
Therefore, at the time of the invention, it would have been obvious for one of ordinary skill in the art to modify the WWPS of Tran and Hedberg to include taking a security action if a condition is met, in order to protect information from unauthorized access, particularly in instances when the device is lost. Such limitations ensure that personal valuable information is kept secure (Causey, para 0005-0006).
Regarding Claim 57, Tran and Hedberg disclose the Wearable Wireless Personal Server in claim 40, but neither specifically discloses wherein the security module accepts an instruction from the owner and causes a command to be sent to a coupled PDD to complete a clean-up action (para 0056 -- invoked actions to protect wireless device; para 0091 -- can obfuscate data if distance larger than threshold).  
Therefore, at the time of the invention, it would have been obvious for one of ordinary skill in the art to modify the WWPS of Tran and Hedberg to include taking a security action if a condition is met, in order to protect information from unauthorized access, particularly in instances when the device is lost. Such limitations ensure that personal valuable information is kept secure (Causey, para 0005-0006).
Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Hedberg, and further in view of US 2012/0293107 A1 to AJAGBE. 
Regarding Claim 58, Tran and Hedberg disclose a system comprising the Wearable Wireless Personal Server of claim 40 but does not specifically disclose a companion device for the Wearable Wireless Personal Server (WWPS), wherein the companion device comprises a case or shell in a form factor that matches the WWPS and can be worn on a user's body next to the WWPS; and a power source that charges the WWPS when the companion device is worn next to the WWPS or connected to the WWPS.  
However, these limitations are considered obvious over Ajagbe. In particular, Ajagbe discloses a companion device for the Wearable Wireless Personal Server (WWPS), wherein the companion device comprises a case or shell in a form factor that matches the WWPS and can be worn on a user's body next to the WWPS; and a power source that charges the WWPS when the companion device is worn next to the WWPS or connected to the WWPS (Fig. 1, para 0024 -- can charge another device using a companion device (i.e. solar-powered bracelet)).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the WWPS of Tran and Hedberg to include an auxiliary device with a power source, in order to allow a user to charge a device while it is still in use and while also conveniently wearing the charger (Ajagbe, para 0003, 0009).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA NAVAR whose telephone number is (571)270-5888. The examiner can normally be reached on 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ERICA NAVAR/Primary Examiner, Art Unit 2643